On September 22, 2014, this court entered an order in Docket
No. 65809 directing Dale H. to properly serve the notice of appeal, civil
proper person appeal statement, and motion to resubmit the civil proper
person appeal statement on respondent and to file in this court a properly
completed certificate of service for each of those documents. In so doing,
we cautioned Dale H. that failure to comply with this directive would
result in the dismissal of this appeal. Thereafter, Dale H. filed a motion
for stay. On September 26, 2014, this court entered an order directing
Dale H. to properly serve respondent with the motion for a stay and to file
in this court a properly completed certificate of service for that document.
We once again warned Dale H. that failure to file properly completed
certificates of service would subject her to sanctions, including the
dismissal of this appeal. The certificates of service were due in this court
on October 7, 2014, but to date, no such documents have been filed in this
court and Dale H. has not otherwise responded to the directives contained
in our September 22 or September 26 orders. Accordingly, we conclude
that Dale H. has abandoned this appeal, and we order the appeal in
Docket No. 65809 dismissed.'
            As for the order challenged in Docket No. 66446, the district
court granted Dale H. supervised visitation with the children while the
appeal in Docket No. 65809 was pending. Since we have dismissed the
appeal in Docket No. 65809, the writ petition is now moot. See Personhood
Nev. v. Bristol, 126 Nev. „ 245 P.3d 572, 574 (2010) (providing that




     "In light of this order, we deny Dale H.'s motions for a stay and to
resubmit the civil proper person appeal statement.



                                      2
                a case is moot when a live controversy no longer exists). Accordingly, we
                dismiss the petition for a writ of mandamus or prohibition. 2
                            It is so ORDERED.




                                                                                         J.
                                                            Hardesty


                                                                                         J.
                                                            Dotigia,.


                                                              ChsutitA,
                                                            Cherry



                cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
                     Dale H.
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




                      2We  direct the clerk of this court to file the September 11, 2014,
                proper person motion and the September 24, 2014, proper person motion
                to oppose the writ petition. In light of this order, however, we deny these
                motions.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A